Title: To George Washington from the Continental Congress Executive Committee, 22 February 1777
From: Continental Congress Executive Committee
To: Washington, George

 

Sir
Philada Feby 22d 1777

We have dispatched an express to Congress this Morning with your letter of the 20th which will be with them in time to prevent their adjournment next Tuesday from Baltimore, We have had a Conference with the Council of Safety and after Communicating to them the intelligence Contained in your Excellencys letters to Genl Gates and that to Congress We requested them to give immediate orders for putting all their Force by Water into the best posture they possibly can, we also advised their Collecting such of the Militia as have not been in actual service into such readiness, as to be subject to immediate orders, this can be done without giving any alarm, or at best any general alarm, Genl Gates will station proper Officers at New Town and give orders respecting the Boats on the Jersey side of Delaware, the present Cold Weather has made so much Ice in the Rivers & Creeks that they cannot be brought over, therefore if any sudden movements of the Enemy make it necessary, they must all be destroyed. We read with much concern one paragraph in your Excellencys letter to Genl Gates relative to the removal of the public Stores, in which you are pleased to cast a blame, that we do not deserve.
every requisition & recommendation of Yours has been strictly and instantly attended to by this Committee, we have complyed with your wishes in every instance & done all that our situation wou’d enable to promote the public Service in every line that came under our Notice, ’tis true that our judgement was against removing the public Stores from this City since your Success at Trenton & Prince Town for various reasons that are not necessary to enumerate at this time, but not depending on our own judgement or inclination, We stated to Congress your recommendation’s on that Subject & our opinion with some reasons in support of it & they were pleased to order them to remain untill other events shou’d happen that might make a removal necessary & Now Sir that You again recommend this business, We will give immediate orders to every department to hold the Stores in readiness to be carried away at an hours Warning, thus much we thought necessary to Say in our own defence, assuring your Excellency at the same time that no board ever did or will pay more attention to your recommendations than this Committee. With the most Ardent wishes for Your Success & glory We remain your Excellencys most devoted & Obedt hble servants

Robt Morris
Geo. Clymer
Geo. Walton.

